Citation Nr: 0502641	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  95-16 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970 
and from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.    

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that a February 1995 rating decision 
denied an increased rating for PTSD, evaluated as 10 percent 
disabling.  Thereafter, the veteran perfected his appeal as 
to this issue.  A September 1996 rating decision granted an 
increased rating, to 30 percent, for the veteran's service-
connected PTSD, effective August 1, 1996.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 30 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  He claims that his PTSD 
symptomatology includes intrusive thoughts, anxiety, 
depression, panic attacks, nightmares, crying spells, loss of 
appetite, weight loss, cold sweats, chills, anger, avoidance 
of others, poor memory, and difficulty sleeping.  The veteran 
further argues that, due to PTSD symptomatology, he is unable 
to maintain a job and has not worked since 1990.  As such, he 
contends that he is entitled to an increased rating for his 
PTSD.   

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), are applicable to the appeal now before the Board.  
The VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran was not provided with 
proper notice as required by the VCAA.  As such, while on 
remand, the veteran should be sent a letter informing him of 
the criteria that must be met in order to establish 
entitlement to an increased rating for PTSD, and, who is 
responsible for obtaining such evidence, as well as request 
that the veteran provide any evidence in his possession 
pertinent to his claims.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency.  At his October 
2004 Travel Board hearing, the veteran indicated that he 
currently sought treatment at VA Medical Centers.  In an 
April 2003 statement, the veteran stated that he was being 
treated at the Dublin VA Medical Center for PTSD and 
requested that the RO obtain such treatment records.  
However, there is no indication that the RO attempted to 
obtain any VA records.  Additionally, the Board notes that 
the most recent treatment record contained in the claims file 
is dated in January 2003.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, all 
identified outstanding medical records should be obtained for 
consideration in connection with the veteran's appeal.

The Board also observes that in a statement received in 
September 2002 by the White House, the veteran stated that 
his vocational rehabilitation counselor informed him that it 
would not be feasible for him to work or go to school.  Also 
of record is a November 1996 decision letter from the Atlanta 
RO denying the veteran vocational rehabilitation benefits as 
his disability, and the effects of his disability, would 
prevent the veteran from preparing for, obtaining, or 
maintaining suitable employment.  Therefore, any VA 
vocational rehabilitation records pertinent to the veteran 
should be obtained and associated with the claims file.  

Also, the veteran was last afforded a psychiatric VA 
examination for compensation purposes in December 2001.  
Since that time, the veteran has stated that his psychiatric 
disability has increased in severity, and he has reiterated 
that he cannot secure and retain substantially gainful 
employment due to his PTSD symptomatology.  As such, a 
contemporary examination is needed to properly determine the 
nature and extent of manifested PTSD symptoms and the impact 
of such on the veteran's employability.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed consistent with 
all governing legal authority.  Such 
action should include informing the 
veteran of the type of evidence needed to 
support his increased rating claim, 
informing him whether he or VA is 
responsible for obtaining such evidence, 
and requesting him to submit all relevant 
evidence in his possession.  

2.  The RO should take the appropriate 
steps to obtain identified records, to 
include records from the Dublin VA 
Medical Center, specifically those dated 
since January 2003, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
records with the claims file.

4.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his PTSD.  The claims file must be 
made available to and be reviewed by the 
examiner.  The examiner should identify 
the nature, frequency, and severity of 
all current manifestations of PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

5.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




